Title: From Thomas Jefferson to William Fleming, 19 May 1773
From: Jefferson, Thomas
To: Fleming, William


                    
                        Dear Fleming
                        May 19. 1773. Mrs. Carr’s
                    
                    You have before this heard and lamented the death of our good friend Carr. Some steps are necessary to be immediately taken on behalf of his clients. You practised in all his courts except Chesterfeild  and Albemarle. I shall think I cannot better serve them than by putting their papers into your hands if you will be so good as to take them. I once mentioned to you the court of Albemarle as worthy your attention. If you chuse now to go there I would get you to take his papers for that court also. They would put you in possession of a valuable business. The king’s attorney’s place is vacant there, and might be worth your solliciting. If you think so you should dispatch an express for the commission. Otherwise you may be prevented. Write me a line in answer to this and lodge it here within a week, as I shall about that time call here to take the law papers and put them into some channel. Your assistance in these matters will much oblige Dear Fleming Your friend and humble servt.,
                    
                        Th: Jefferson
                    
                